.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

The amendment filed on 2/3/2021 has been entered. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20130329028) in view of Bernstein (US 5832093).

a tip (distal end portion 14) configured to be inserted into an object, the tip including an imaging element (CMOS image sensor 100) to perform analog to digital conversion, to serialize (P/S conversion circuit 114 converts the video signal to a serial signal for transmission to outside. FIG. 2, reproduced below; Para [0034]), and to output a pixel signal according to a captured image of a subject (Para [0034]); and 
a flexible section (Elongated insertion section 6 for inserting into a body cavity. Para [0023]) configured to guide the tip into the object, the flexible section including a first serial signal transmission path (path for sending control parameters; coaxial cable 101; FIG. 2) along which a photographing mode setting is transmitted to the imaging element (Control parameters for photographing mode, a gain setting, an electronic shutter setting, and a cutout position are sent via I2C interface by  control parameter transmitting section 211. Para [0037]) and a second serial signal transmission path to receive the pixel signal output from the imaging element (path for sending video data; FIG.2; P/S conversion circuit 114 converts the video signal to a serial signal for transmission to outside via a second path. Para [0034]).
Saito does not expressly disclose wherein the second serial signal transmission path includes an equalizer circuit to correct a frequency characteristic of the pixel signal and a limiting amplifier circuit to amplify the pixel signal corrected by the equalizer circuit, and wherein the equalizer circuit and the limiting amplifier circuit are connected on the same substrate surface. Bernstein teaches an equalizer circuit (equalizer 92; FIG. 2) configured to correct frequency characteristics of a signal and a limiting amplifier circuit (amplifier 90) configured to amplify the signal corrected by the equalizer circuit (FIG. 2; an equalizer control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito’s circuit arrangement and include an equalizer and amplifier to correct (for example, to reduce distortion) and amplify the serial signals before the signal is displayed in a display so that the quality of signal could be enhanced. 


    PNG
    media_image1.png
    633
    934
    media_image1.png
    Greyscale


Regarding claims 2, 9, Saito discloses a main body including an image processor (signal processing section 123; FIG. 2) to perform image processing on the pixel signal received from the second serial transmission path.
Regarding claims 3, 13, Saito discloses a connector (connector 16 connects cable 101) configured to electrically connect the first and second serial signal transmission paths provided 

Regarding claim 4, Saito does not expressly disclose a wherein the equalizer circuit and the limiting amplifier circuit are arranged in the connector. However, one obvious way of including equalizer circuit and amplifier circuit in the Saito’s circuit is to include them in connector 16 before the signal is received in processor 4 for further processing. 
Regarding claims 5, 11, Saito does not expressly disclose wherein the equalizer circuit corrects a signal level of the pixel signal by decreasing an attenuation rate of a signal level of the pixel signal when a frequency band of the pixel signal is high, and by increasing the attenuation rate when the frequency band is low. Bernstein teaches wherein the equalizer circuit corrects a signal level of the pixel signal by decreasing an attenuation rate of a signal level of the pixel signal when a frequency band of the pixel signal is high, and by increasing the attenuation rate when the frequency band is low (FIG. 2; an equalizer control 70 to allow the user to alter the frequency composition of the output signal. A user can adjust the equalizer so that the output becomes steady. Accordingly, attenuation rate can be increased or decreased based on frequency of the signal.). 
Regarding claims 6, 12, Saito discloses wherein a cable for transmitting the pixel signal and the equalizer circuit in the second serial signal transmission path are connected on the substrate surface (It is expected that the a cable for transmitting the pixel signal and the equalizer circuit and cable for equalizer circuit in the second serial signal transmission path are connected on the substrate surface. For example, substrate surface of connector 16. FIG. 1).


Regarding claim 8, Saito discloses an endoscope device (endoscope 2; FIG. 1), comprising: 
a tip (distal end portion 14) configured to be inserted into an object, the tip including an imaging element (CMOS image sensor 100) to perform analog to digital conversion, to serialize (P/S conversion circuit 114 converts the video signal to a serial signal for transmission to outside. FIG. 2; Para [0034]), and to output a pixel signal according to a captured image of a subject (Para [0034]); and 
a flexible section (Elongated insertion section 6 for inserting into a body cavity. Para [0023]) including a first serial signal transmission path (path for sending control parameters; coaxial cable 101; FIG. 2) along which a photographing mode setting is transmitted to the imaging element (Control parameters for photographing mode, a gain setting, an electronic shutter setting, and a cutout position are sent via I2C interface by  control parameter transmitting section 211. Para [0037]) and a second serial signal transmission path receiving the pixel signal output from the imaging element (path for sending video data; FIG.2; P/S conversion circuit 114 converts the video signal to a serial signal for transmission to outside via a second path. Para [0034]) wherein  a cable for transmitting the pixel signal (FIG. 2; video data path included in cable 101 is connected to connector 16 which would have a substrate; FIG. 1). 
Saito does not expressly disclose wherein the second serial signal transmission path includes an equalizer circuit to a correct frequency characteristic of the pixel signal, and wherein 
Bernstein teaches an equalizer circuit (equalizer 92; FIG. 2) to a correct frequency characteristic of the pixel signal, and wherein and the equalizer circuit (equalized 92) is connected on a substrate surface (An obvious way of including equalizer 92 in Saito is to include in the connector 16 of Saito.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito’s circuit arrangement and include an equalizer to correct (for example, to reduce distortion) the signal before the signal is displayed in a display so that the quality of signal could be enhanced. 
Regarding claim 10, Saito does not expressly disclose wherein the second serial signal transmission path includes a limiting amplifier circuit configured to amplify the pixel signal corrected by the equalizer circuit. Bernstein teaches a limiting amplifier circuit (amplifier 90; FIG. 2) configured to amplify the pixel signal corrected by the equalizer circuit (Note use of amplifier 90 for amplifying the signal and equalizer 92 for equalizing the signal; col. 6, lines 18-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito’s circuit arrangement and include an amplifier to  amplify the serial signals before the signal is displayed in a display so that the signal could be amplified. 
Regarding claim 14, Saito does not expressly disclose a limiting amplifier circuit configured to amplify the pixel signal, wherein the limiting amplifier circuit and the equalizer circuit are arranged in the connector. Bernstein teaches a limiting amplifier circuit configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito’s circuit arrangement and include an amplifier to  amplify the serial signals before the signal is displayed in a display so that the signal could be amplified. 
Regarding claim 15, Saito discloses wherein the cable is arranged in the connector section (FIG. 1). Saito does not expressly disclose wherein the equalizer circuit is arranged in the connector section. However, one obvious way of including equalizer circuit in the Saito’s circuit is to include equalizer in connector 16 before the signal is received in processor 4 for further processing.
Regarding claim 18, Saito discloses wherein the imaging element includes: an analog/digital (AID) conversion to digitize the pixel signal (AFE (analog front end) 112; Para [0088]): and an output processor (P/S conversion circuit 114 converts the video signal to a serial signal for transmission to outside. FIG. 2; Para [0034]) to serialize the pixel signal.

Claims 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20130329028) in view of Bernstein (US 5832093) and further in view of Azuma (US 20120323073).
Regarding claim 16, 19, Saito does not expressly disclose wherein a clock signal is generated at the tip. Azuma teaches wherein a clock signal is generated at the tip (The scope distal portion 110 includes a clock oscillator 111. Transmission clock; FIG. 1; Para [0036]).


Regarding claims 17, 20, Saito does not expressly wherein the clock signal is superimposed on the pixel signal at the tip prior to transmission to the main body. Azuma teaches wherein the clock signal is superimposed on the pixel signal at the tip prior to transmission to the main body (Transmission clock may be superimposed on the image signal, and transmitted. Para [0064]). One obvious way of transmitting the clock signal from the tip to the main body is to include (superimpose) the clock signal with the image signal.

Response to Arguments

Applicant’s arguments, filed 2/3/2021 and 3/22/2021 have been fully considered and are persuasive.  The previous rejection has been withdrawn. In view of amendment, a new rejection has been made under 35 USC § 103. See rejection set for the above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795